         6:19-cv-00108-RAW Document 63 Filed in ED/OK on 02/11/20 Page 1 of 9




              IN THE UNITED STATES DISTRICT COURT FOR THE
                     EASTERN DISTRICT OF OKLAHOMA

    1. THE KIAMICHI RIVER LEGACY
    ALLIANCE, INC.,
    2-9. KENNETH ROBERTS, DANIEL
    ROBERTS, DALE JACKSON, JUSTIN
    JACKSON, KREY LONG, JOHNNY
    ROBBINS, WELDON ROBBINS, and
    WILLIAM REDMAN, individuals, and
    10. MYRL REDMAN, an individual and as
    Trustee of THE LOUISE A. REDMAN
    REVOCABLE TRUST,
           Plaintiffs,
                                                     Case No. CIV-19-108-RAW
    v.

    1. DAVID BERNHARDT, in his official
    capacity as Secretary of the United States
    Department of the Interior,
    2. KEVIN STITT, in his official capacity as
    Governor of the State of Oklahoma,
    3. BILL ANOATUBBY, in his official
    capacity as Governor of the Chickasaw Nation,
    4. GARY BATTON, in his official capacity as
    Chief of the Choctaw Nation of Oklahoma,
    5. DAVID HOLD, in his official capacity as
    the Mayor of the City of Oklahoma City,
    6. JULIE CUNNINGHAM, in her official
    capacity as Executive Director of the
    Oklahoma Water Resources Board, and
    7, CARL EDWARDS, in his official capacity
    as Chairman of the Board of Trustees of the
    Oklahoma City Water Utilities Trust,
           Defendants,

                                              ORDER

          Plaintiffs bring this action pursuant to Endangered Species Act (“ESA”), 16 U.S.C. §

1531, et seq. 1 The Kiamichi River Legacy Alliance (“KRLA”) is an Oklahoma non-profit


1
 Plaintiffs state that this court has jurisdiction pursuant to the citizen suit provision of the ESA,
16 U.S.C. § 1540(g)(1), which provides that the “district courts shall have jurisdiction . . . to
enforce any such provision or regulation” of the ESA. Plaintiffs state that the court also has
     6:19-cv-00108-RAW Document 63 Filed in ED/OK on 02/11/20 Page 2 of 9



organization that, inter alia, supports endangered freshwater species in order to preserve the

natural ecology of the Kiamichi River. The individual Plaintiffs are members of the KRLA, own

property on the Kiamichi River, and use it for recreational, educational, cultural, and aesthetic

purposes.

       Plaintiffs’ claims concern a Tribal water rights Settlement Agreement entered in August

of 2016 between: the Department of the Interior (“DOI”); the State of Oklahoma and the

Oklahoma Water Resources Board (collectively, “the State”); the City of Oklahoma City and the

Oklahoma City Water Utilities Trust (collectively, “the City”); and the Chickasaw Nation and

the Choctaw Nation of Oklahoma (collectively, “the Tribes”). See Docket No. 2-1 at 3.

       Plaintiffs allege that the Settlement Agreement may affect three species of endangered

mussels (“the Endangered Mussels”) in the Kiamichi River and that Defendants did not consult

with the United States Fish and Wildlife Service (“FWS”) prior to entering that Agreement as

required by Section 7 of the ESA. Plaintiffs also request relief under Section 9, alleging that the

plan to be implemented under the Settlement Agreement will significantly impact the

Endangered Mussels’ habitat, which will kill, harm, and harass the Endangered Mussels as

defined by the ESA and its regulations. Plaintiffs request that the court declare that Defendants

violated Sections 7 and 9 of the ESA and enjoin them from continuing to do so.

       Now before the court is the motion to dismiss by Bill Anoatubby, in his official capacity

as Governor of the Chickasaw Nation, and Gary Batton, in his official capacity as Chief of the

Choctaw Nation of Oklahoma (collectively “Tribal Defendants”) [Docket No. 36]. The Tribal

Defendants request dismissal for lack of subject matter jurisdiction pursuant to Fed. R. Civ. P.




jurisdiction pursuant to 28 U.S.C. § 1331 (federal question jurisdiction), 28 U.S.C. § 2201
(declaratory judgment), and 28 U.S.C. § 2202 (injunctive relief).
                                                 2
     6:19-cv-00108-RAW Document 63 Filed in ED/OK on 02/11/20 Page 3 of 9



12(b)(1), for failure to state a claim upon which relief can be granted pursuant to Fed. R. Civ. P.

12(b)(6), and for failure to join a party under Rule 19 pursuant to Fed. R. Civ. P. 12(b)(7).



Standard of Review

       For purposes of the motion to dismiss, the court accepts as true all of the factual

allegations in the Complaint and construes those facts in the light most favorable to Plaintiffs.

See Anderson v. Merrill Lynch Pierce Fenner & Smith, Inc., 521 F.3d 1278, 1284 (10th Cir.

2008). Of course, the court does not accept as true conclusory statements or legal conclusions.

Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (citing Bell Atlantic Corp. v. Twombly, 550 U.S. 544,

555 (2007)( “[T]he tenet that a court must accept as true all of the allegations contained in a

complaint is inapplicable to legal conclusions. Threadbare recitals of the elements of a cause of

action, supported by mere conclusory statements, do not suffice.”)).

       A motion pursuant to Rule 12(b)(1) takes one of two forms – a facial attack or a factual

attack. Holt v. United States, 46 F.3d 1000, 1002 (10th Cir. 1995). A facial attack questions the

sufficiency of the complaint, and in reviewing it, the court accepts the allegations in the

complaint as true. Id. A factual attack goes beyond the allegations in the complaint and

challenges the facts upon which subject matter jurisdiction depends. Id. at 1003. In reviewing a

factual attack, the court does not accept the allegations in the complaint as true and has wide

discretion to consider evidence to resolve the disputed jurisdictional facts. Id. The Tribal

Defendants allude to a factual attack, but do not include any evidence with their motion or reply.

In any event, the court need only consider the allegations in the Complaint in deciding the instant

motion.




                                                 3
     6:19-cv-00108-RAW Document 63 Filed in ED/OK on 02/11/20 Page 4 of 9



        To survive the Rule 12(b)(6) motion to dismiss, the Complaint “must contain sufficient

factual matter, accepted as true, to ‘state a claim to relief that is plausible on its face.’” Iqbal, 556

U.S. at 678 (quoting Twombly, 550 U.S. at 570). Plaintiffs must nudge their “claims across the

line from conceivable to plausible.” Twombly, 550 U.S. at 570. The plausibility standard

requires “more than a sheer possibility that a defendant has acted unlawfully.” Iqbal, 556 U.S. at

678. “Where a complaint pleads facts that are merely consistent with a defendant’s liability, it

stops short of the line between possibility and plausibility of entitlement to relief.” Id. (quoting

Twombly, 550 U.S. at 557) (internal quotations omitted). In other words, the well-pleaded facts

must “permit the court to infer more than the mere possibility of misconduct.” Id. at 679.

        [T]he Twombly / Iqbal standard is a middle ground between heightened fact pleading,
        which is expressly rejected, and allowing complaints that are no more than labels and
        conclusions or a formulaic recitation of the elements of a cause of action, which the Court
        stated will not do. In other words, Rule 8(a)(2) still lives. Under Rule 8, specific facts
        are not necessary; the statement need only give the defendant fair notice of what the
        claim is and the grounds upon which it rests.

Burnett v. Mortgage Elec. Registration Sys., Inc., 706 F.3d 1231, 1235-36 (10th Cir. 2013)

(quoting Khalik v. United Air Lines, 671 F.3d 1188, 1191 (10th Cir. 2012)).

        Tribal Immunity

        The Tribal Defendants argue they are entitled to sovereign immunity. In their motion, the

Tribal Defendants speculate that Plaintiffs possibly attempted to bypass tribal sovereign

immunity by naming Governor Bill Anoatubby and Chief Gary Batton in their official capacities

rather than naming the Tribes. In their response, however, citing Lewis v. Clarke, 137 S.Ct.

1285, 1290-91 (2017), Plaintiffs state that this “action is brought against [these] Defendants in

their official capacities, which means that the action is considered to be against the tribes

themselves, and that the tribes are the real parties in interest.” Docket No. 51 at 1, n. 1.




                                                   4
     6:19-cv-00108-RAW Document 63 Filed in ED/OK on 02/11/20 Page 5 of 9



Plaintiffs further acknowledge that the Choctaw Nation of Oklahoma and the Chickasaw Nation

are federally recognized tribes. Docket No. 51 at 9.

       Instead, citing 16 U.S.C. §§ 1540(g)(1)(A) and 1532, Plaintiffs argue that Congress

unequivocally waived tribal sovereign immunity. Section 1540(g)(1)(A) provides:

       (1) Except as provided in paragraph (2) of this subsection any person may commence a
           civil suit on his own behalf—
           (A) to enjoin any person, including the United States and any other governmental
               instrumentality or agency (to the extent permitted by the eleventh amendment to
               the Constitution), who is alleged to be in violation of any provision of this chapter
               or regulation issued under the authority thereof . . .

Section 1532 provides in pertinent part:

       (13) The term “person” means an individual, corporation, partnership, trust, association,
       or any other private entity; or any officer, employee, agent, department, or
       instrumentality of the Federal Government, of any State, municipality, or political
       subdivision of a State, or of any foreign government; any State, municipality, or political
       subdivision of a State; or any other entity subject to the jurisdiction of the United States.

Plaintiffs argue that the Tribal Defendants are included as “any other entity subject to the

jurisdiction of the United States.” As the Tribal Defendants argue, however, Plaintiffs fail to cite

a case, and concede that there is not one, in which a federal court has ruled that Congress waived

tribal sovereign immunity for purposes of an ESA citizen suit.

       “Indian tribes are neither states, nor part of the federal government, nor subdivisions of

either. Rather, they are sovereign political entities possessed of sovereign authority not derived

from the United States, which they predate.” Nanomantube v. Kickapoo Tribe in Kansas, 631

F.3d 1150, 1151-52 (10th Cir. 2011) (citation omitted). Tribes are not subject to suit “unless the

tribe’s sovereign immunity has been either abrogated by Congress or waived by the tribe.” Id.

(citation omitted). In either case, “[a] waiver of tribal sovereign immunity ‘cannot be implied

but must be unequivocally expressed.’” Alabama-Quassarte Tribal Town v. United States, 899




                                                 5
     6:19-cv-00108-RAW Document 63 Filed in ED/OK on 02/11/20 Page 6 of 9



F.3d 1121, 1124 (10th Cir. 2018) (citing Santa Clara Pueblo v. Martinez, 436 U.S. 49, 58 (1978)

(emphasis added)).

       Plaintiffs argue that Congressional intent to abrogate tribal sovereign immunity is clear

because of the repeated use of the all-inclusive adjective “any” in conjunction with “person” or

entity.” The court does not agree. Congress specifically named the Federal Government, States,

municipalities, political subdivisions of States, foreign governments, but did not include Indian

Tribes. The court is not persuaded that Congress intended to include Indian Tribes as “any other

entity subject to the jurisdiction of the United States,” nor is it persuaded that the term “any

person” includes Tribes. “A waiver of tribal sovereign immunity ‘cannot be implied but must be

unequivocally expressed.’” Id. Congress did not unequivocally express a waiver of tribal

sovereign immunity here. The Tribal Defendants are immune from this suit and must be

dismissed for lack of jurisdiction.

       Indispensable Parties

       The Tribal Defendants also argue that because Plaintiffs may not join the Tribal

Defendants, the action must be dismissed for failure to join required and indispensable parties.

A party is required if:

       (A) in that person’s absence, the court cannot accord complete relief among existing
           parties; or
       (B) that person claims an interest relating to the subject of the action and is so situated
           that disposing of the action in the person’s absence may:
           (i)     as a practical matter impair or impede the person’s ability to protect the
                   interest; or
           (ii)    leave an existing party subject to a substantial risk of incurring double,
                   multiple, or otherwise inconsistent obligations because of the interest.

Fed. R. Civ. P. 19(a)(1). By Plaintiffs’ own account, their Complaint is narrowly focused.

Docket No. 51 at 1. “The Settlement Agreement provisions that are pertinent to this case . . . are

only those surrounding the Tribes’ withdrawal of their objection to Oklahoma City’s permit

                                                  6
     6:19-cv-00108-RAW Document 63 Filed in ED/OK on 02/11/20 Page 7 of 9



application to divert water from the Kiamichi River Basin, and to the grant of such a permit by

the [Oklahoma Water Resources Board].” Docket No. 51 at 7 (emphasis added). Clearly, in the

Tribal Defendants’ absence then, the court cannot accord complete relief among the existing

parties. The Tribal Defendants are required parties.

       Under Rule 19, a court must dismiss an action if: (1) an absent party is required, (2) it is

not feasible to join the absent party, and (3) it is determined “in equity and good conscience” that

the action should not proceed among the existing parties. Philippines v. Pimentel, 553 U.S. 851,

856 (2008); Citizen Potawatomi Nation v. Norton, 248 F.3d 993, 997 (10th Cir. 2001). As the

Tribal Defendants are entitled to sovereign immunity, it is not feasible to join them. The court

then “must determine whether, in equity and good conscience, the action should proceed among

the existing parties or should be dismissed” under Rule 19.

       The factors to be considered include:

       (1) the extent to which a judgment rendered in the person’s absence might prejudice that
           person or the existing parties;
       (2) the extent to which any prejudice could be lessened or avoided by:
           (A) protective provisions in the judgment;
           (B) shaping the relief; or
           (C) other measures;
       (3) whether a judgment rendered in the person’s absence would be adequate; and
       (4) whether the plaintiff would have an adequate remedy if the action were dismissed for
           nonjoinder.

Fed. R. Civ. P. 19(b). The Tribal Defendants are parties to the Settlement Agreement at the

center of Plaintiffs’ action. As the Tribal Defendants argue, a party to a contract is the

quintessential “indispensable party,” and “no procedural principle is more deeply imbedded in

common law than that, in an action to set aside a lease or a contract, all parties who may be

affected by the determination of the action are indispensable.” Jicarilla Apache Tribe v. Hodel,

821 F.2d 537 (10th Cir. 1987) (citation and internal brackets omitted).



                                                  7
     6:19-cv-00108-RAW Document 63 Filed in ED/OK on 02/11/20 Page 8 of 9



       Furthermore, Plaintiffs challenge the settlement of the Tribes’ water rights and sovereign

rights relating to water resources within their territory. The Tribal Defendants’ interests are not

aligned with any other Defendant. Any judgment as to these issues would surely prejudice the

Tribal Defendants, no measures would lessen or avoid such prejudice, and no judgment rendered

in the Tribal Defendants’ absence would be adequate. Plaintiffs have no interest in the Tribal

Defendants’ water rights. Plaintiffs also have an adequate remedy if this action is dismissed for

nonjoinder – a lawsuit against the City and/or the State and/or any other acting entity if they do

not comply with the ESA before diverting any water from the Kiamichi River. The Tribal

Defendants are indispensable parties. Accordingly, this action is hereby dismissed. Amendment

of Plaintiffs’ Complaint would be futile.

       Other Motions

       Also before the court are the motions to dismiss filed by David Bernhardt [Docket No.

33], by Julie Cunningham and Kevin Stitt [Docket No. 34], and by Carl Edwards and David Holt

[Docket No. 35]. As the court has granted the Tribal Defendants’ motion to dismiss, it finds

these motions moot. The court notes, however, that it agrees with these Defendants that this

action is not ripe. By Plaintiffs’ own account as discussed above, this action concerns only the

Tribal Defendants’ withdrawal of their objection to the permit application to divert water from

the Kiamichi River Basin and the granting of the permit that would follow. The Settlement

Agreement is not the permit, nor is it even complete. Even if the Tribal Defendants were to

agree to more than what the ESA allows, the Settlement Agreement would not supersede the

ESA. It does not follow that the Tribal Defendants’ withdrawal of their objection would result in

the remaining Defendants moving forward without complying with the ESA. Pursuant to the

ESA, before any water may be diverted from the Kiamichi River, the acting entity(ies) must



                                                 8
     6:19-cv-00108-RAW Document 63 Filed in ED/OK on 02/11/20 Page 9 of 9



consult with the FWS. If the remaining Defendants (and any other entities involved) comply

with the ESA moving forward as required, no lawsuit would be necessary.

Conclusion

       For the reasons set forth herein, the motion to dismiss by the Tribal Defendants [Docket

No. 36] is hereby GRANTED. The other motions to dismiss [Docket Nos. 33, 34, and 35] are

MOOT.

       IT IS SO ORDERED this 11th day of February, 2020.



                                            ______________________________________
                                            THE HONORABLE RONALD A. WHITE
                                            UNITED STATES DISTRICT JUDGE
                                            EASTERN DISTRICT OF OKLAHOMA




                                               9
